DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 November 2021 has been entered.

Response to Amendment
The amendment filed on 17 November 2021 was accepted and entered.  Accordingly, claim(s) 1, 3, and 12 has/have been amended.  Claim(s) 4-6, 8-10, 14, 16-21, and 26 has/have been cancelled.  Claim(s) 27-28 has/have been newly added.  

Allowable Subject Matter
Claims 1-3, 7, 11-13, 15, 22-25, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 7, 11, 22-23, and 27-28, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an electro-optical sighting system comprising: namely, the combination of a controller operatively coupled to the optical phased array and configured to direct the optical phased array to defocus the first infrared beam to broaden a field of view of the short wave infrared active illumination laser for active illumination and wherein the controller is further configured to direct the optical phased array to focus the second infrared beam to narrow a field of view of the target designation laser for target designation.
Regarding claims 12-13, 15, and 24-25, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method of operating an electro-optical sighting system comprising: namely, the combination of focusing the first infrared beam onto the target with the optical phased array to define a first field of view of the short wave infrared active illumination laser; emitting a second infrared beam from a target designation laser along the optical path through the optical phased array toward the target to direct an infrared beam target indicator onto the target; and focusing the second infrared beam onto the target with the optical phased array to define a first field of view of the target designation laser.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884